BARHAM, Justice
(dissenting).
The trial court refused to charge the jury on the laws of self-defense and intoxication as a defense, with the comment “ * * * the evidence does not support such a charge”. The majority has concluded that this was a comment upon the evidence by the trial judge before the jury and as such was reversible error. If the majority had found that the laws of self-defense and intoxication as a defense were proper charges which the judge had refused to give and the bills presented evidence to support such a conclusion, I would wholeheartedly join with the majority. But from the record before us I must assume that self-defense and the defense of intoxication were not as a matter of law defenses under the evidence as presented in the case, since the jury was not charged to consider the evidence under these principles of law. Because neither charge was given to the jury, self-defense and intoxication as a defense were not before the jury as a matter of law or as a matter of fact.
A determination of whether the evidence supports a charge requested by the defendant is a law-finding function to be discharged by the judge alone. That determination should ordinarily be made without comment before the jury. But where the comment is that the evidence will not support the charge of certain legal principles and where in consequence those legal principles are not before the jury, the comment cannot be one upon evidence which the jury is weighing.
The jury could not be weighing whether the evidence supported a plea of self-defense or the defense of intoxication, for the judge refused to instruct them that this law was applicable to the case before them. They were bound to consider the evidence under the law as given to them by the court. Here, since the majority has not found that self-defense and intoxication as a defense were charges that had to be given under the evidence and since the trial court has found that they were charges not supported by the evidence, we are bound to reach a conclusion that the evidence of these two defenses was not before the jury. Any comment, therefore, about evidence affecting these two principles of law could not be comment upon the evidence weighed by the jury in determining this defendant’s guilt.
I respectfully dissent.